      Case 4:19-cv-06779-YGR Document 17 Filed 11/13/20 Page 1 of 2




1     CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
2     Chris Carson, Esq., SBN 280048
3
      Dennis Price, Esq., SBN 279082
      Mail: 8033 Linda Vista Road, Suite 200
4     San Diego, CA 92111
      (858) 375-7385; (888) 422-5191 fax
5     amandas@potterhandy.com
      Attorneys for Plaintiff
6
      SQUIRE PATTON BOGGS (US) LLP
7     Thomas J. Lloyd SBN 305507
      thomas.lloyd@squirepb.com
8     275 Battery Street, Suite 2600
      San Francisco, California 94111
9     Telephone: (415) 954-0200
10    Facsimile: (415) 393-9887
      Attorneys for Defendant
11    lululemon usa inc.
12                        UNITED STATES DISTRICT COURT
13                      NORTHERN DISTRICT OF CALIFORNIA
14    SAMUEL LOVE,                             Case: 4:19-CV-06779-YGR
15            Plaintiff,
16                                             ORDER APPROVING JOINT
        v.
17                                             STIPULATION FOR
      LULULEMON USA INC., a Nevada
18
      Corporation; and Does 1-10,              DISMISSAL PURSUANT TO
              Defendants.                      F.R.CIV.P. 41 (a)(1)(A)(ii)
19
20
21
22
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal              Case: 4:19-CV-06779-YGR
       Case 4:19-cv-06779-YGR Document 17 Filed 11/13/20 Page 2 of 2




1                                      STIPULATION
2
3           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
4    between the parties hereto that this action may be dismissed with prejudice
5    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
6    This stipulation is made as the matter has been resolved to the satisfaction of
7    all parties.
8
9    Dated: November 09, 2020           CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Seabock
11                                             Amanda Seabock
                                              Attorneys for Plaintiff
12
13   Dated: November 09, 2020           SQUIRE PATTON BOGGS (US) LLP
14                                      By: /s/ Thomas J. Lloyd
                                              Thomas J. Lloyd
15                                            Attorneys for Defendant
16                                            lululemon usa inc.

17
18
19
20   PURSUANT TO STIPULATION, IT IS SO ORDERED.

21   Date: ______________________                   ________________________________________
            November 13, 2020
22                                                           Yvonne Gonzalez Rogers
                                                             United States District Judge
23
24
25
26
27
28

                                              2

     Joint Stipulation for Dismissal                 Case: 4:19-CV-06779-YGR
